Citation Nr: 0714968	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-43 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating for 
residuals of shrapnel wounds to the neck, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an effective date earlier than August 30, 
2002, for the assignment of a 10 percent disability rating 
for residuals of shrapnel wounds to the neck.

4.  Entitlement to an effective date earlier than October 26, 
2000, for the grant of service connection and assignment of a 
70 percent disability rating for post-traumatic stress 
disorder (PTSD).

5.  Entitlement to an effective date earlier than October 26, 
2000, for the grant of a total disability rating based on 
individual unemployability (TDIU).





INTRODUCTION

The veteran had active military service from February 1970 to 
October 1971.

It is necessary to clarify the issues that are, and, 
conversely, are not before the Board at this time.  As 
discussed in more detail below, there are insufficient 
records before the Board at this time from which it can be 
accurately determined what issues are on appeal.  The 
discussion below represents the best information that can be 
obtained from the records the Board does have and from VA's 
computerized appeals information.

In a February 2004 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, granted a 10 percent disability rating for the 
service-connected residuals of shrapnel wound to the neck, 
effective August 30, 2002, and denied a total disability 
rating based on individual unemployability (TDIU).

In February 2004, the veteran filed a notice of disagreement 
(NOD) arguing, in part, that the rating for the residuals of 
the shrapnel wound to the neck should be higher than 10 
percent and the effective date should be prior to August 30, 
2002.  A statement of the case on these issues (identified 
above as issues #2 and #3) was issued in November 2004, and 
the veteran filed his appeal the following month.  Therefore, 
these two issues are properly before the Board at this time. 

As the appeal discussed above was being developed, the 
veteran had another appeal pending before the Board from a 
2002 rating decision.  In an April 2004 decision, the Board 
denied service connection for hearing loss, tinnitus, and 
muscle injury to the shoulders.  The Board also granted an 
initial rating for post-traumatic stress disorder (PTSD) of 
70 percent.  A June 2004 rating decision implemented the 
Board's decision, assigning a 70 percent rating for PTSD from 
October 26, 2000, and granting TDIU from that date as well.  


In June 2006, the United States Court of Appeals for Veterans 
Claims vacated that part of the Board's decision that denied 
an initial disability rating greater than 70 percent for 
PTSD.  VA's computerized appeals system does not show that 
any action has since been taken on that claim, so it appears 
that issue remains before the Board at this time.

In August 2004, the RO received a statement from the veteran 
disagreeing with the June 2004 rating decision.  As to his 
disagreement with the 70 percent rating for PTSD, that is not 
the appropriate subject of a NOD.  The RO did not make a 
decision with which the veteran could disagree; rather, the 
RO was merely implementing the Board's decision assigning 
such a rating. As noted above, the veteran appealed the 
Board's decision, and it appears the issue of the initial 
rating for PTSD has been vacated and remanded to the Board 
from the Court.

However, in the June 2004 rating decision, the RO did choose 
the effective date for the grant of service connection for 
PTSD (and the initial disability rating) and did grant TDIU 
with an effective date.  Therefore, the veteran's NOD is 
valid as to these two issues.  He has therefore initiated, 
but not perfected, an appeal as to these effective date 
issues, since the RO has not provided him a statement of the 
case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As is clear from the above discussion, the veteran's various 
appeals and claims files have been transferred between the 
RO, the Board, and VA's Office of General Counsel over the 
past few years.  However, in connection with the appeal from 
the February 2004 rating decision, the RO was developing that 
appeal at the same time the claims files were at the Board 
for review of the appeal from the 2002 rating decision.  When 
certifying this appeal to the Board, the RO only sent copies 
of the documents contained in their two temporary files, 
rather than sending the veteran's regular, permanent claims 
files.  It is clear that extensive evidence, basically 
anything pre-dating 2001-2002, remains outstanding and 
unavailable for the Board's review at this time.  
Unfortunately, attempts through the Board's administrative 
department to locate the permanent claims files for review 
were unsuccessful.  The Board has no choice at this time but 
to remand this case so that the permanent claims files can be 
retrieved, and all documents can be consolidated into those 
files.

With the information at hand, it is difficult to ascertain 
what development must be accomplished to prepare these issues 
for appellate review.  However, the Board has reviewed the 
information contained in the temporary files and attempted to 
determine what development must be done before the claims 
files are returned to the Board.  However, if, upon review of 
the claims file, some of the development has already been 
completed, the RO/AMC may disregard any duplicate 
instructions contained herein (i.e., those that instruct the 
RO/AMC to take an action, if, and only if, it has not already 
been completed.

As for issues #4 and #5, as noted, the statement received in 
August 2004 from the veteran clearly disagrees with the 
effective dates assigned for the grant of service connection 
and 70 percent rating for PTSD and for TDIU.  The claims must 
be remanded to allow the RO to provide the veteran with a 
statement of the case (SOC) on these issues.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, an issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

1. Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims 
(i.e., higher disability ratings and 
effective dates).  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).

2.  Obtain the veteran's medical records 
from the VA medical facility in Poplar 
Bluff from June 2003 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  If, and only if, the issue of 
assignment of an initial rating higher 
than 70 percent for PTSD remains on 
appeal from the Court's 2006 Order, and, 
if, and only if, a psychiatric 
examination has not been conducted since 
December 2003, then schedule him for such 
an examination to ascertain the current 
severity of his PTSD.

4.  If, and only if, a VA scars 
examination has not been conducted since 
December 2003, then schedule the veteran 
for such an examination to ascertain the 
current severity of the residuals of the 
shrapnel wounds to the neck.

5.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA),  have been 
completed, the RO/AMC should readjudicate 
the claims for:
*	An initial rating higher than 70 
percent for PTSD, to include 
entitlement to an extraschedular 
rating;
*	A rating higher than 10 percent for 
residuals of shrapnel wounds to the 
neck; and
*	An effective date earlier than 
August 30, 2002, for the grant of a 
10 percent rating for residuals of 
shrapnel wounds to the neck.

If such action does not resolve a claim, 
a supplemental statement of the case 
(SSOC) should be issued to the veteran.  
An appropriate period of time should be 
allowed for response.  Thereafter, this 
case should be returned to this Board for 
further appellate review, if in order.  

6.  If it has not already been done, 
provide the veteran a statement of the 
case as to the issues of entitlement to 
an effective date earlier than October 
26, 2000, for the grant of service 
connection and assignment of a 70 percent 
disability rating for post-traumatic 
stress disorder (PTSD), and entitlement 
to an effective date earlier than October 
26, 2000, for the grant of a total 
disability rating based on individual 
unemployability (TDIU).

The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




